Citation Nr: 0317737	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-26 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral elbow 
epicondylitis.

2.  Entitlement to service connection for fibromyalgia 
(bilateral shoulder, hip and knee fibrositis).

3.  Entitlement to service connection for chronic dermatitis, 
to include prurigo nodularis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
December 1970 to October 1979 and in the U.S. Navy from 
February 1980 to May 1983.  He also served with the Army 
National Guard from August 1986 to August 1994 with a period 
of active duty from December 1990 to May 1991, during which 
time he served in Saudi Arabia from January to May 1991 and 
received the Southwest Asia Service Medal with three Bronze 
Stars.

The current appeal arose from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The RO denied entitlement 
to service connection for bilateral elbow epicondylitis; 
bilateral shoulder, hip and knee fibrositis; and chronic 
dermatitis, to include prurigo nodularis. 

Prior to April 7, 1998, the representative cancelled a 
hearing scheduled at the RO before a hearing officer.  
Therefore, no further development with regard to a hearing is 
necessary.

In a March 1994 claim, the veteran indicated that he was 
unable to hold a job.  Although the RO in the September 1996 
rating decision adjudicated an issue of service connection 
for an undiagnosed illness manifested by an inability to hold 
a job, the issue of entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
has been raised and has not been adjudicated.

Additionally, the impression from VA X-rays of the hips taken 
in February 1992 was minimal degenerative joint disease.  
Also, the report of a June 1994 VA joints examination reveals 
the following diagnoses: chronic tendonitis of both shoulder 
joints, muscle strain and synovitis of both elbow joints, 
muscular strain and synovitis of the wrists, muscular strain 
and synovitis of the hands, muscular strain of the upper 
back, episodes of muscular strain in the hips, possible 
occasional episodes of trochanteric bursitis, and chronic 
synovitis of both knees.

As the veteran filed a claim in March 1994 for muscle and 
joint aches and cramps, claims of service connection for 
above-mentioned disorders have been raised and have not been 
adjudicated.

In March 1998 and June 2001 statements, the veteran indicated 
that he wanted to reopen his claim of entitlement to service 
connection for an undiagnosed illness manifested by joint 
pain.  This issue has not been adjudicated.

Moreover, in the June 2001 statement, the veteran indicated 
that he wanted to reopen his claim of entitlement to service 
connection for an undiagnosed illness manifested by muscle 
pain and cramps.

As the above discussed issues have been neither procedurally 
prepared or certified for appellate review, the Board is 
referring them to the RO for clarification, initial 
consideration and appropriate adjudicative action if/as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of service connection for chronic dermatitis, to 
include prurigo nodularis, is addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent and probative evidence shows that bilateral 
elbow epicondylitis is linked to active service.

3.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

4.  The competent and probative evidence shows that the 
veteran has had fibromyalgia for six months or more and that 
his fibromyalgia requires at least continuous medication for 
control.

5.  There is no affirmative evidence that the veteran's 
fibromyalgia was not incurred during his active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, that his fibromyalgia was caused by a supervening 
condition or event that occurred between his most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of 
illness, or that his fibromyalgia is the result of his own 
willful misconduct or the abuse of alcohol or drugs.


CONCLUSIONS OF LAW

1.  Bilateral elbow epicondylitis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).

2.  Fibromyalgia was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 68 Fed. Reg. 34,539, 34,541 
(June 10, 2003) (to be codified at 38 C.F.R. § 3.317); 38 
C.F.R. §§ 3.102, 3.303, 3.317, 4.71a, Diagnostic Code 5025 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reflect that in May 1991 the 
veteran complained of a sore neck and right elbow.  The 
assessment was cervical strain.

In January 1992, the veteran underwent a VA examination.  In 
pertinent part, he reported that in April 1991 he had noticed 
that both of his elbows were painful.

The veteran underwent a VA rheumatologic consultation in 
February 1992.  He complained of an approximately five-year 
history of sleeplessness and pains that were somewhat ill-
defined, but appeared to be around the elbow region in the 
lateral aspects.  It was indicated that the elbow pain 
apparently started last April while he was serving in the 
Persian Gulf region.  He reported having pain in the knee and 
hip areas.  He noted that various nonsteroidal anti-
inflammatory drugs had not provided any relief.  

Physical examination of the elbows revealed a bilateral 
slight tenderness in the lateral epicondyles.  The veteran 
had the following fibrositis tender points: paracervical; 
posterior and anterior pectoralis; posterior dorsal spine at 
the T3-T4 level in the rhomboid area, bilaterally; epicondyle 
areas of the elbows, bilaterally; paravertebral regions of 
the lumbar spine; and the pretibial plateau areas of the 
knees, bilaterally.  These tender points were symmetrical and 
appeared to have the same amount of tenderness with 
reproducible points and a control point on the occiput.  The 
diagnoses were the following: (1) history and physical 
examination consistent with fibrositis, as listed, with 
multiple trigger point areas of tenderness and history of 
sleeplessness; (2) history of bilateral elbow pain that may 
also be consistent with bilateral moderate epicondylitis; and 
(3) bilateral knee and hip arthralgias, unclear etiology.

VA outpatient treatment records reflect that in March 1993 
the assessments were possible fibromyalgia and in April 1993 
the assessment was fibrositis.

During a March 1994 VA post-traumatic stress disorder (PTSD) 
examination, the veteran reported that his right elbow pain 
had begun in March 1991 and that by May 1991, all of his 
joints hurt, including his hips, knees and back.

The veteran underwent a VA joints examination in June 1994.  
He reported that he had been able to sit or stand for only 
about one hour because of muscular and joint symptomatology.  
He complained of some discomfort at both shoulder joints, 
some ache and pain in both elbows, some pain laterally in 
both hips, and some pain in both knees.  

Physical examination revealed that both shoulders and elbows 
and the hip areas were currently non-tender.  The veteran 
reported that his hip pain was mostly lateral when he had it.  
Patella pain and crepitation were moderate, bilaterally.  He 
indicated that the knee pain was mainly posterior when he had 
it.

The examiner diagnosed chronic tendonitis of both shoulder 
joints, muscle strain and synovitis of both elbow joints, 
episodes of muscular strain in the hips, possible occasional 
episodes of trochanteric bursitis, and chronic synovitis of 
both knees.

A VA outpatient treatment record dated in August 1994 shows 
that the assessment was fibromyalgia and that the veteran had 
discontinued taking salsalate and begun taking naproxen.

The veteran underwent a VA joints examination in August 1996.  
He reported that during his service in the Persian Gulf 
region, he had begun to experience pain in the right and left 
arms.  He indicated that after that period of active duty, he 
had continued to have elbow pain and stiffness and had begun 
having hip pain and stiffness and knee pain and stiffness.  
He also stated that pain radiated into his shoulders.

Physical examination of the elbows revealed tenderness over 
both lateral epicondyles.  In the shoulders, there was a 
trigger-point-like pain in various areas around the anterior 
aspect in both shoulders.  The examination of the hips and 
knees revealed trigger-point pains in attempting to palpate 
the hip and knee areas.  

The examiner diagnosed the veteran's elbow pain as bilateral 
epicondylitis and the shoulder, hip and knee pains as 
fibrositis.

The veteran underwent a VA Persian Gulf registry examination 
in August 1997.  He reported aching muscles and joints in a 
migratory fashion.  An examination of the joints revealed 
normal shoulders, elbows, hips and knees.  The assessments 
included arthralgias.  




In June 1999, the veteran underwent a VA chronic fatigue 
syndrome examination.  It was indicated that he had had sore 
elbows, hips and knees, and that the claims file showed 
diagnoses of fibromyalgia and epicondylitis of the elbows.  
He reported that his current symptoms and condition had begun 
with neck and arm pain in 1991, and that he later had hip and 
knee pain.  He stated that he consistently had joint pains 
with no inflammation and with the elbows being worse than the 
knees and hips.  

Physical examination revealed 5/5 strength in the upper and 
lower extremities with tenderness on his lateral elbows, 
bilaterally with the left being greater than the right.  Pain 
was elicited with wrist extension, and no other joint 
inflammation was identified.  The diagnoses included joint 
pain with diagnoses of fibromyalgia and epicondylitis.

The veteran underwent a VA Gulf War guidelines examination in 
April 2000.  He complained of chronic joint pains, especially 
in the hips, knees and elbows.  

Physical examination revealed tender points throughout the 
upper back, lower neck and occipital area.  The proximal 
muscle strength was intact, and the muscles were non-tender 
to palpation.  The diagnoses included muscle pain with a 
fibromyalgia type of distribution and symptomatology. 


Criteria

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease to a degree of 
10 percent without one year from date of termination of such 
service, establishes a presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).




In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay 
person.  38 C.F.R § 3.159(a)(1) (2002).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).


Fibromyalgia

Service connection may be granted for a disability for a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War when there are 
objective indications of fibromyalgia.  See 38 U.S.C.A. 
§ 1117; 68 Fed. Reg. 34,539, 34,541 (to be codified at 
38 C.F.R. § 3.317)); 38 C.F.R. § 3.317.

The requirements for granting service connection for 
fibromyalgia include the following: 

(1) fibromyalgia must become manifested during either active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more no later than December 31, 2006; 




(2) there must be objective evidence that is perceptible to 
an examining physician and other, non-medical indicators that 
are capable of independent verification; 

(3) a minimum of a six-month period of chronicity; and 

(4) no affirmative evidence that (a) fibromyalgia was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, (b) fibromyalgia 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of illness, or (c) 
fibromyalgia is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. 
§ 1117; 68 Fed. Reg. 34,539, 34,541; 38 C.F.R. § 3.317.

Fibromyalgia (fibrositis and primary fibromyalgia syndrome) 
is rated under Diagnostic Code 5025.  A compensable rating is 
warranted for fibromyalgia with widespread musculoskeletal 
pain and tender points with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headaches, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms.  Widespread pain means pain in both the left 
and right sides of the body, which is both above and below 
the waist and which affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 
5025.

A 10 percent disability rating is warranted for 
symptomatology that requires continuous medication for 
control.  A 20 percent disability rating requires episodic 
symptomatology with exacerbations that are often precipitated 
by environmental or emotional stress or by overexertion and 
that are present more than one-third of the time.  A 40 
percent disability rating is warranted for constant or nearly 
so constant symptomatology that is refractory to therapy.  
Id. 



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).




On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to 
service connection for bilateral elbow epicondylitis and 
bilateral shoulder, hip and knee fibrositis (fibromyalgia) 
have been properly undertaken.  The Board is confident in 
this assessment because the evidence as presently constituted 
is sufficient in establishing a favorable finding.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Evidence Development Unit/RO would only serve 
to further delay resolution of the claim.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Service Connection

Bilateral Elbow Epicondylitis

The reports of the August 1996 VA joints examination and the 
June 1999 VA chronic fatigue syndrome examination reflect a 
diagnosis of bilateral elbow epicondylitis.  

While the reports of the June 1994 VA joints examination and 
the August 1997 VA Persian Gulf registry examination do not 
show a diagnosis of bilateral elbow epicondylitis, the 
evidence is at least in equipoise regarding whether the 
veteran has bilateral elbow epicondylitis.  

Resolving such doubt in the veteran's favor, the claim for 
service connection for bilateral elbow epicondylitis turns to 
the question of whether the competent and probative evidence 
establishes that this current disability was actually 
incurred in or aggravated by the veteran's active service.  
That question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

Service medical records reflect that the veteran complained 
of a sore right elbow during active service in May 1991.  
Also, at the January 1992 VA examination, the veteran 
reported that he also had left elbow pain beginning in April 
1991 during active service.  

At the February 1992 VA rheumatologic consultation, the 
veteran reported that his elbow pain had begun during active 
service.  The report of that examination shows that there was 
slight tenderness about the elbow epicondyles bilaterally.  
The diagnosis was a history of bilateral elbow pain that may 
be consistent with bilateral moderate epicondylitis.  In 
other words, the examiner indicated that there was a possible 
diagnosis of bilateral moderate epicondylitis and that such a 
diagnosis was related to the reported in-service 
symptomatology.  

In light of the fact that bilateral elbow epicondylitis was 
later diagnosed, there is competent and probative evidence 
relating the current disability, bilateral elbow 
epicondylitis, to the in-service symptomatology, some of 
which is verified by the service medical records.  The Board 
accords significant probative value to this evidence and 
notes that it is the only nexus evidence in the claims file.  
There is no contrary competent medical opinion of record.


The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of continuity of symptomatology and a 
nexus between the veteran's current disability and his in-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The Board finds that the veteran's bilateral elbow 
epicondylitis is linked to active service, thereby warranting 
entitlement to a grant of service connection.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Hickson, supra.


Fibromyalgia (Bilateral Shoulder, Hip and Knee Fibrositis)

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

The first matter is whether the veteran has bilateral 
shoulder, hip and knee fibrositis or fibromyalgia.

On the one hand, the report of the February 1992 VA 
rheumatologic consultation shows that fibrositis was 
diagnosed and that the veteran reported that various 
nonsteroidal anti-inflammatory drugs had not provided any 
relief for his symptomatology.

Also, in April 1993 and August 1994, assessments of 
fibrositis and fibromyalgia, respectively, were made.  In 
August 1994, the veteran discontinued taking salsalate and 
began taking naproxen for treatment of fibromyalgia.  

Moreover, the report of the August 1996 VA joints examination 
reflects a diagnosis of fibrositis and the report of the 
April 2000 VA Gulf War guidelines examination shows a 
diagnosis of muscle pain with fibromyalgia type of 
distribution and symptomatology.

On the other hand, the report of the May 1992 VA 
rheumatologic consultation shows a diagnosis of bilateral 
knee and hip arthralgias and no diagnosis of fibrositis in 
those areas.  Additionally, neither the report of the June 
1994 VA joints examination nor the report of the August 1997 
VA Persian Gulf registry examination contains a diagnosis of 
fibrositis or fibromyalgia.  

In light of the above, the evidence is at least in equipoise 
regarding whether the veteran has fibrositis or fibromyalgia 
of the shoulders, hips and knees.  

Resolving such doubt in the veteran's favor, this claim turns 
to the questions of whether the veteran has had fibromyalgia 
for at least six months; whether at a minimum, the 
fibromyalgia requires continuous medication for control; and 
whether there is affirmative evidence that the fibromyalgia 
is related to a cause other than being in the Southwest Asia 
theater of operations during the Persian Gulf War.  Those 
questions involve both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record. 

The evidence shows that the veteran has had fibromyalgia for 
at least six months and that, at a minimum, his fibromyalgia 
requires continuous medication for control.  There is no 
affirmative evidence showing that fibromyalgia was not 
incurred during his active service in the Southwest Asia 
theater of operations during the Persian Gulf War, that his 
fibromyalgia was caused by a supervening condition or event 
that occurred between his most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of illness, or that his 
fibromyalgia is the result of his own willful misconduct or 
the abuse of alcohol or drugs.

The Board finds that fibromyalgia (bilateral shoulder, hip 
and knee fibrositis) was incurred in active service, thereby 
warranting entitlement to a grant of service connection.  38 
U.S.C.A. §§ 1110, 1117, 5107; 68 Fed. Reg. 34,539, 34,541 
(June 10, 2003) (to be codified at 38 C.F.R. § 3.317); 38 
C.F.R. §§ 3.102, 3.303, 3.317, 4.71a, Diagnostic Code 5025.


ORDER

Entitlement to service connection for bilateral elbow 
epicondylitis is granted.

Entitlement to service connection for fibromyalgia (bilateral 
shoulder, hip and knee fibrositis) is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Evidence Development Unit/RO 
(VBA EDU/RO).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA EDU/ROs) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).  

The development letter that the RO mailed to the appellant on 
May 12, 2001, reflects that the RO told him to provide 
information or evidence to substantiate his claim for service 
connection for chronic dermatitis, to include prurigo 
nodularis, by July 12, 2001, and that if he did not provide 
information or evidence by that date, the RO would decide his 
claim based on the evidence of record and any VA examinations 
or medical opinions.  

As the RO provided a response period that was less than a 
year, the RO did not provide the appellant a development 
letter consistent with the notice requirements of the VCAA, 
as clarified by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003).  Therefore, another letter needs to be sent to the 
appellant.

Inasmuch as the case must be remanded to the VBA EDU/RO to 
provide the veteran another development letter, the VBA 
EDU/RO will be asked to accomplish additional necessary 
development - verifying periods of active duty for training, 
obtaining records and affording him a VA examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA EDU/RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).
2.  The VBA EDU/RO should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  The letter should specifically 
notify the claimant that he has one year 
to submit evidence.

3.  The VBA EDU/RO should ask the 
appellant to identify all sources of 
treatment or evaluation, VA and non-VA, 
for any skin symptomatology for the 
periods from October 1979 to February 
1980, May 1983 to December 1990, and from 
May 1991 to the present.  

After obtaining any necessary 
authorization, the VBA EDU/RO should 
obtain any medical records not currently 
on file.  Regardless of the veteran's 
response, the VBA EDU/RO should endeavor 
to obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA EDU/RO should 
obtain all records from the VA medical 
center in Portland, Oregon, for the 
periods from May 1991 to July 1998; from 
March 2000 to June 2000, to include a 
dermatology consultation on March 27, 
2000; and from January 2003 to the 
present.

Also, the VBA EDU/RO should obtain all 
records from the VA medical center in 
Roseburg, Oregon, for the periods from 
May 1991 to November 1994, and from 
December 1997 to the present.  
Furthermore, the VBA EDU/RO should obtain 
all records from the VA community-based 
outpatient clinic in Eugene, Oregon for 
the periods from May 1991 to November 
1994, and from December 1997 to the 
present.


4.  The VBA EDU/RO should obtain all 
records from the Madigan Army Medical 
Center in Tacoma, Washington for the 
period from May 1991 to the present.

5.  The VBA EDU/RO should contact the 
National Personnel Records Center and 
verify the veteran's periods of active 
duty for training with the Army National 
Guard.  The VBA EDU/RO should also obtain 
any additional service medical records, 
including all service medical records 
from the veteran's period of active duty 
in the U.S. Navy from February 1980 to 
May 1983; any additional service medical 
records from the veteran's periods of 
active duty in the U.S. Army from 
December 1970 to October 1979 and from 
December 1990 to May 1991; any additional 
service medical records from the 
veteran's periods of service with Army 
National Guard from August 1986 to 
December 1990 and from May 1991 to August 
1994, including all physical 
examinations; and any records from the 
Madigan Army Medical Center in Tacoma, 
Washington.

6.  The VBA EDU/RO should contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) and ask them 
to provide any available information 
showing the veteran was exposed to 
chemical weapons during active duty from 
January to May 1991, including the attack 
on the Khobar Towers on January 15, 1991.




7.  The VBA EDU/RO should ask the veteran 
whether he filed any claims for 
disability benefits, other than Social 
Security disability benefits, for which 
he had to undergo a medical examination 
that included a skin examination.  

The VBA EDU/RO should ask the veteran to 
provide detailed information regarding 
any disability claim(s) other than for 
Social Security disability benefits, to 
include about the nature of any claim(s) 
and the location(s) of medical records 
and decision(s) regarding such claim(s).

If the veteran responds in the 
affirmative, the RO should make 
reasonable efforts to obtain any medical 
records and decision(s) regarding any 
disability claim(s) filed by the veteran.

8.  The VBA EDU/RO should contact the 
Social Security Administration (SSA) and 
obtain the decision(s) and medical 
records pertaining to all claims for 
Social Security disability benefits.

9.  If the VBA EDU/RO is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

10.  Following the above, the VBA EDU/RO 
should arrange for VA dermatology 
examination of the veteran by a 
dermatologist or other appropriate 
available medical specialist, including 
on a fee basis if necessary, for the 
purpose of determining whether the 
veteran's skin disorder(s) is/are related 
to active service.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner should review the historical 
evidence in the claims folder.  The 
examiner should also elicit a detailed 
history of the onset of skin 
symptomatology from the veteran.  The 
examiner should express opinions as to 
the following:

(a) What is/are the nature(s) of the 
veteran's skin disorder(s)?

(b) For each skin disorder found, is it 
as likely as not that such a disorder(s) 
was/were related to any of the veteran's 
periods of active duty or any of the 
veteran's periods of active duty for 
training to include consideration of 
exposure to any chemical weapons noted on 
any documentation obtained with respect 
thereto, or if preexisting any such 
period of active duty or period of active 
duty for training, was aggravated thereby 
during such a period of active service?



In answering question (b), the examiner 
should pay particular attention to the 
service medical record dated in April 
1989 showing the veteran's reporting of a 
three-year history of rashes over both 
hands.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

11.  Thereafter, the VBA EDU/RO should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA EDU/RO should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA EDU/RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA EDU/RO must review 
the claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA EDU/RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.



12.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA EDU/RO should 
readjudicate the claim on appeal, under a 
broad interpretation of the applicable 
regulations and CAVC decisions, and with 
consideration of 38 C.F.R. §§ 3.303, 
3.304 and 3.306 (2002), as applicable.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA EDU/RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA EDU/RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim on appeal.  38 C.F.R. § 3.655 
(2002).    



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


